IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0828-10


THE STATE OF TEXAS

v.


DAVID WAYNE WOODARD, Appellee





ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

WICHITA COUNTY



 Keller, P.J., filed a dissenting opinion in which Meyers, J., joined.


	Article 14.01(b) allows an officer to conduct a warrantless arrest "for any offense committed
in his presence or within his view." (1)  In this case, the evidence is undisputed that the arrest was
without a warrant and that a DWI was not committed in the presence or view of any police officer,
since appellant was first spotted walking six to eight blocks from the accident.  I therefore disagree
with the Court's holding that Article 14.01(b) was not violated. (2) 
	I respectfully dissent.  
Filed: April 6, 2011
Publish
1.    Tex. Code Crim. Proc. art. 14.01(b).
2.   Court's op. at 16.